Bloodworth, J.
The accused was indicted for making alcoholic liquors. He pleaded “former jeopardy,” alleging “that he plead guilty in the United States district court for the southern district of Georgia for the offense of violation of the internal revenue laws of the United States; . . that the offense charged is the very same offense as that he is now charged with; that the United States district court for the southern district of Georgia had full jurisdiction to try him.” The plea was properly stricken. It shows on its face that he pleaded guilty in a different jurisdiction and to an indictment which charged a violation of a Federal *350statute, and to the commission of a crime wb ich is entirely different and distinct from the one for which he was indicted and tried in the State court.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.